FILED: NEW YORK COUNTY CLERK 01/30/2020 05:21 PM                                                      INDEX NO. 650701/2020
NYSCEF DOC. NO. 1       Case 1:20-cv-00896 Document 1-1 Filed 02/03/20 Page 1 of 7 NYSCEF: 01/30/2020
                                                                          RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          ----------------------------------------------------------------------X
          SEAN DUNNE, as Parent, sole disinterested guardian,                          Index No.
          primary custodian and next friend to the DUNNE
          CHILDREN                                                                     SUMMONS

                                             Plaintiffs                                Basis of Venue: CPLR 509

                  -against-

          JOHN DUNNE

                                              Defendant.
          -----------------------------------------------------------------------X

                  To the above-named Defendant:

                  PLEASE TAKE NOTICE THAT YOU ARE HEREBY SUMMONED and required to

          service on Plaintiffs an answer to the Verified Complaint in this action within twenty (20) days

          after the service of this summons, exclusive of the day of service, or within thirty (30) days after

          service is complete if this summons is not personally delivered to you within the State of New

          York.

                  PLEASE TAKE FURTHER NOTICE that should you fail to answer or appear, a judgment

          will be entered against you by default for the relief in the Verified Complaint together with the

          costs and disbursements of this action.

          Dated: New York, New York
                 January 30, 2020

                                                               DUNNINGTON BARTHOLOW & MILLER LLP
                                                               Attorneys for Sean Dunne as Parent, sole
                                                               disinterested guardian, primary custodian and next
                                                               friend to the Dunne Children

                                                               By:      _s/Luke McGrath
                                                                        Luke McGrath
                                                                        230 Park Avenue, 21st Floor
                                                                        New York, New York 10169
                                                                        (212) 682-8811
                                                                        LMcGrath@Dunnington.com



                                                               1 of 1
FILED: NEW YORK COUNTY CLERK 01/30/2020 05:21 PM                                                 INDEX NO. 650701/2020
NYSCEF DOC. NO. 2       Case 1:20-cv-00896 Document 1-1 Filed 02/03/20 Page 2 of 7 NYSCEF: 01/30/2020
                                                                          RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          ----------------------------------------------------------------------X
          SEAN DUNNE, as Parent, sole disinterested guardian,
          primary custodian and next friend to the DUNNE                             Index No.
          CHILDREN

                                             Plaintiffs                              VERIFIED
                                                                                     COMPLAINT
                  -against-

          JOHN DUNNE

                                              Defendant.
          -----------------------------------------------------------------------X

          TO THE SUPREME COURT OF THE STATE OF NEW YORK:

                  The below Verified Complaint brought on behalf of John Does 1-4 (the “Dunne Children”

          or “Plaintiffs”) (under the age of 18) by their father, sole disinterested guardian, primary custodian

          and next friend demonstrates and alleges as follows:

                                               PRELIMINARY STATEMENT

                  This case is brought on behalf of the Dunne Children, who are all minors, against John

          Dunne (“Defendant”), who is 32 years old and their half brother. John Dunne is about to transfer,

          dissipate and diminish all assets held in a specific fund of moneys held by Yesreb Holdings Ltd.

          (the “Specific Fund”). Contemporaneous with this Verified Complaint, Plaintiffs are seeking

          injunctive relief to stop Defendant from spoliating, transferring and depleting that specific fund—

          because after that asset is gone, the Dunne Children will be left with nothing and no means to seek

          recompense. While no liability has been found as to John Dunne, he seeks to use the Specific

          Fund to settle a claim against him and Gayle Killilea Dunne (“GKD”) even though the Specific

          Fund is owed to a trust for the benefit of the Dunne Children (who are also owners of Yesreb).




                                                               1 of 6
FILED: NEW YORK COUNTY CLERK 01/30/2020 05:21 PM                                                INDEX NO. 650701/2020
NYSCEF DOC. NO. 2       Case 1:20-cv-00896 Document 1-1 Filed 02/03/20 Page 3 of 7 NYSCEF: 01/30/2020
                                                                          RECEIVED




                                                      PARTIES

                   1.     The Plaintiffs herein are residents of London, England. Two of the children live

          full-time with their father, Sean Dunne, while the other two children are part-time with each parent

          (Sean Dunne and GKD).

                   2.     The Defendant herein, John Dunne, is a resident of the State of New York residing

          at 232 Mott Street, New York, New York 10012.

                   3.     Defendant John Dunne is the sole Director of an entity known as Yesreb Holding

          Limited (“Yesreb”) and also holds shares of Yesreb in trust for the benefit of Plaintiffs.

                                          JURISDICTION AND VENUE

                   4.     The Court has jurisdiction over this matter and venue is proper in New York County

          because Defendant resides in New York County.

                                                        FACTS

                   5.     The Dunne Children are under the age of 18 and cared for by their father in London

          while their half-brother, John Dunne, was intended to act for their benefit as a Director of Yesreb.

          Attached hereto as Exhibit A is an Irish Tax Appeals Commission Determination that provides

          context.

                   6.     Yesreb’s only asset is the Specific Fund. It owes monies to the Dunne Children’s

          trust.

                   7.     John Dunne is a named Defendant in proceedings in Connecticut along with Sean

          Dunne and GKD.

                   8.     John Dunne and GKD are not related (John’s father is Sean but Gayle is not his

          mother, but his step-mother).




                                                           2

                                                        2 of 6
FILED: NEW YORK COUNTY CLERK 01/30/2020 05:21 PM                                              INDEX NO. 650701/2020
NYSCEF DOC. NO. 2      Case 1:20-cv-00896 Document 1-1 Filed 02/03/20 Page 4 of 7 NYSCEF: 01/30/2020
                                                                         RECEIVED




                 9.      John Dunne and GKD are currently negotiating a resolution to claims against them

          for monetary damages in Connecticut (the “GKD Settlement”).

                 10.     GKD has professed to Sean Dunne that she intends to use the Specific Fund to pay

          monies toward settling the claims against John Dunne and herself. John Dunne is in the process

          of following GKD’s wishes..

                 11.     Upon information and belief gathered from conversation with GKD and others, the

          Settlement is to be concluded this week or next and the monies funding the Settlement are in part,

          all the assets of Yesreb (i.e. the Specific Fund).

                 12.     If the Specific Fund is depleted, transferred and spoliated—including being used to

          fund the GKD Settlement, the Dunne Children will be robbed of the benefits owed them.

                 13.     The Dunne Children will have no recourse and a monetary judgment here will be

          worth nothing as it will be unenforceable against Yesreb or any other person.

                 14.     Accordingly, the only just and fair resolution here is that the Specific Fund not be

          used to fund the GKD Settlement, that GKD fund the GKD Settlement with her own funds (of

          which she has ample), and that the monies set aside in trust for the benefit of the Dunne Children

          remain in Yesreb and held for the benefit of the Dunne Children only.

                                   AS AND FOR A FIRST CAUSE OF ACTION

                                           DECLARATORY JUDGMENT

                 15.     Plaintiffs re-allege and reassert each of the aforementioned paragraphs of this

          Verified Complaint as if fully set forth herein.

                 16.     There is a case and controversy as to Defendant’s rightful exercise of power in

          seeking to use the Specific Fund to pay a settlement for which only he and GKD benefits at the

          expense of the Dunne Children.




                                                               3

                                                         3 of 6
FILED: NEW YORK COUNTY CLERK 01/30/2020 05:21 PM                                               INDEX NO. 650701/2020
NYSCEF DOC. NO. 2      Case 1:20-cv-00896 Document 1-1 Filed 02/03/20 Page 5 of 7 NYSCEF: 01/30/2020
                                                                         RECEIVED




                 17.     There are ample assets held by GKD to fund any settlement and it is inherently

          unjust to steal from the Specific Fund to pay the settlement of a case in which Yesreb and the

          Specific Fund are in no way implicated.

                 18.     Therefore, Plaintiffs seek a Declaratory Judgment that the Specific Fund should be

          held and used only for the benefit of the Dunne Children and, as necessary, a Court Officer be

          appointed to ensure the Specific Fund is not used inappropriately.

                                 AS AND FOR A SECOND CAUSE OF ACTION

                                               INJUNCTIVE RELIEF

                 19.     Plaintiffs re-allege and reassert each of the aforementioned paragraphs of this

          Verified Complaint as if fully set forth herein.

                 20.     Defendant is attempting to use the Specific Fund—depleting that asset—for

          improper means to pay a settlement for which only he and GKD benefit at the expense of the

          Dunne Children.

                 21.     If the Specific Fund is used, it will be completely depleted and the Dunne Children

          will be left with no means at law to recover the fund or be compensated.

                 22.     John Dunne has no right to use the Specific Fund as intended.

                 23.     The GKD Settlement is to be finalized and the Specific Fund spoliated

          immediately—by no later than next week.

                 24.     The Dunne Children have asked through their sole disinterested guardian for

          adequate assurances regarding the Specific Fund and Defendant has ignored the request for

          information and not responded. Attached hereto as Exhibit B is a true and correct letter to Yesreb,

          care of John Dunne and lawyer, David Lynch.




                                                             4

                                                        4 of 6
FILED: NEW YORK COUNTY CLERK 01/30/2020 05:21 PM                                                 INDEX NO. 650701/2020
NYSCEF DOC. NO. 2      Case 1:20-cv-00896 Document 1-1 Filed 02/03/20 Page 6 of 7 NYSCEF: 01/30/2020
                                                                         RECEIVED




                 25.     Accordingly, the Court should grant injunctive relief barring John Dunne from

          transferring or otherwise using the Specific fund without Court permission and or appoint Court

          Officer to look after the interest of the Dunne Children as it pertains to the Specific Fund.

                                               PRAYER FOR RELIEF

                 WHEREFORE, Plaintiffs demand judgment against Defendant as follows :

             A. As for Count 1 – Declaratory Judgment that John Dunne cannot and should not use the

                 Specific Fund for funding a settlement for claims against him and GKD;

             B. As for Count 2 – Injunctive Relief barring John Dunne from improperly transferring or

                 using the Specific Fund for any means other than to hold said Fund for the benefit of the

                 Dunne Children.

             C. For such other and further relief as the Court may deem just, proper and equitable.

          Dated: New York, New York
                 January 30, 2020
                                                        DUNNINGTON BARTHOLOW & MILLER LLP
                                                        Attorneys for Sean Dunne as Parent, sole
                                                        disinterested guardian, primary custodian and next
                                                        friend to the Dunne Children

                                                        By:      _s/Luke McGrath
                                                                 Luke McGrath
                                                                 230 Park Avenue, 21st Floor
                                                                 New York, New York 10169
                                                                 (212) 682-8811
                                                                 LMcGrath@Dunnington.com




                                                            5

                                                        5 of 6
FILED: NEW YORK COUNTY CLERK 01/30/2020 05:21 PM                            INDEX NO. 650701/2020
NYSCEF DOC. NO. 2   Case 1:20-cv-00896 Document 1-1 Filed 02/03/20 Page 7 of 7 NYSCEF: 01/30/2020
                                                                      RECEIVED




                                                  6
                                             6 of 6
